Citation Nr: 0608959	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  02-10 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for right multiple 
spontaneous pneumothorax, status post thorascopic surgery 
with pleurodesis, currently evaluated as 60 percent 
disabling.  

2.  Entitlement to an increased rating for adjustment 
disorder with mixed emotional features with depression and 
pain disorder, currently evaluated as 30 percent disabling.  

3.  Entitlement to an increased rating for residuals, 
fracture of the left distal fibula with left anterior iliac 
crest bone graft, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to an increased rating for residuals, 
thoracodorsal nerve injury of the right upper extremity, 
currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
February 1996.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2002 
rating decision of the Huntington, West Virginia Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the aforementioned claims for increased rating and a total 
disability rating based upon individual unemployability 
(TDIU).  The veteran's claims were subsequently transferred 
to the Roanoke, Virginia RO.  

By rating decision of December 2004, the evaluation of right 
multiple spontaneous pneumothorax, status post thorascopic 
surgery with pleurodesis, was increased from a 30 percent 
rating to a 60 percent rating, effective April 21, 2001.  The 
United States Court of Appeals for Veterans Claims (Court) 
indicated that a claimant will generally be presumed to be 
seeking the maximum benefits allowed by law and regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1992).  Therefore, the claim for a 
higher rating for right multiple spontaneous pneumothorax, is 
still in appellate status.  

By rating decision of January 2005, the claim for a total 
rating based upon individual unemployability was granted, 
effective November 2002.  This is considered a full grant of 
this issue on appeal, therefore, the claim is not reflected 
on the title page.  

In January 2006, the veteran testified before the undersigned 
Acting Veterans Law Judge (VLJ) at a Central Office Board 
hearing.  A transcript of that hearing is of record and 
associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in essence, that 
the veteran's aforementioned disabilities are more severe 
than the current evaluations reflect.  

A review of the record reveals that the veteran testified at 
a Central Office Board hearing in January 2006.  The veteran 
testified at the hearing that he received treatment for all 
of his disabilities at the VA Medical Center (VAMC), 
Washington, DC.  During an October 2004 psychiatric QTC 
examination for VA, the veteran stated that he was treated at 
the VAMC for his psychiatric disability.  He also related 
that he was most recently seen there one month before his 
examination, in September 2004.  It appears that all 
pertinent VA records have not been associated with the claims 
folder.  Prior to an adjudication of the veteran's claims, 
all relevant VA records must be associated with the claims 
file.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  In the present appeal, which 
consists of increased rating claims, the question becomes 
whether the veteran was given notice regarding the assignment 
of an effective date in the event that his claim(s) are 
granted.  The Board observes that this type of notice has not 
been given.  

Based on the foregoing, additional development is necessary 
prior to final disposition of this claim.  Accordingly, this 
matter is REMANDED for the following:

1.  Obtain copies of all of the veteran's 
treatment records, if any, from VAMC, 
Washington, DC, for all of the above 
cited disabilities from 2000 to the 
present and associate those records with 
the claims folder 

2.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date for the claims on appeal, as 
outlined by the Court in Dingess/Hartmann 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

3.  Readjudicate the increased rating 
issues on appeal for right multiple 
spontaneous pneumothorax, status post 
thorascopic surgery with pleurodesis, 
adjustment disorder with mixed emotional 
features with depression and pain 
disorder, residuals, fracture of the left 
distal fibula with left anterior iliac 
crest bone graft, and residuals, 
thoracodorsal nerve injury of the right 
upper extremity.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




 
 
 
 


